Order entered December 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00852-CV

                     PAYSON PETROLEUM, INC. ET AL., Appellants

                                               V.

                        J. MICHAEL WHEELER, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06306

                                           ORDER
       We GRANT appellees’ December 22, 2014 unopposed second motion for an extension

of time to file a brief. Appellees shall file their brief by JANUARY 19, 2015. We caution

appellees that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE